COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-05-251-CV


DONNA DARLING, COMMUNITY                                           APPELLANTS
MANAGER OF CLAYTON ESTATES 
AND RANDY BROOKS, REGIONAL MANAGER 
OF CMH PARKS, INC./CLAYTON ESTATES 

V.

ROSILIO BONILLA                                                                     APPELLEE

------------

FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

------------

MEMORANDUM OPINION 1 AND JUDGMENT

------------
        On July 5, 2005 and July 27, 2005, we notified appellants, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid.  See Tex. R. App. P. 42.3(c). 
Appellants have not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because appellants have failed to comply with a requirement of the rules
of appellate procedure and the Texas Supreme Court's order of July 21, 1998, 2
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellants shall pay all costs of this appeal, for which let execution issue. 
See Tex. R. App. P. 42.1(d).
 
                                                                  PER CURIAM


PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.
2. July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII
(1998).